DETAILED ACTION
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the Kulkarni reference  have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
generating straight lines from detected edges in the frame of the video stream; 
identifying a set of square formed by the straight lines in the frame with polygon approximation; and 
outputting an indication of a detected macroblock in the frame in response to identifying at least one square with characteristics of a macroblock from the set of squares in the frame. 
	Claims 2-7 depend from claim 1 and are therefore also allowed. 


	Regarding claim 8, neither the closest known prior art nor any reasonable combination thereof, teaches: 

	Claims 9-14 depend from claim 8 and are therefore also allowed. 

	Regarding claim 15, neither the closest known prior art nor any reasonable combination thereof, teaches: 
	generating straight lines from detected edges in the frame of the video stream; 
identifying a set of square formed by the straight lines in the frame with polygon approximation; and 
outputting an indication of a detected macroblock in the frame in response to identifying at least one square with characteristics of a macroblock from the set of squares in the frame. 
	Claims 16-20 depend from claim 15 and are therefore also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666